                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



SHABOYD PIERRE CANNON                                                CIVIL ACTION



VERSUS                                                               17-527-SDD-RLB


SOUTHERN UNIVERSITY BOARD
OF SUPERVISORS, ET AL.


                                        RULING

        This matter is before the Court on the Motion for Summary Judgment and Motion

to Dismiss1 filed by Defendants, Southern University Board of Supervisors, Freddie

Pitcher, Jr., John K. Pierre, and Tony Clayton (collectively “Defendants”).      Plaintiff,

Shaboyd Cannon (“Plaintiff”), has filed an Opposition2 to this motion, to which Defendants

filed a Reply.3 For the reasons which follow, the Court finds that the summary judgment

motion should be granted.

I.      FACTUAL & PROCEDURAL BACKGROUND

        Plaintiff was formerly a student enrolled at the Southern University Law Center

(“SULC”), an institution within the Southern University Agricultural and Mechanical

College System, which is an agency of the State of Louisiana. The Board of Supervisors


1
  Rec. Doc. No. 66.
2
  Rec. Doc. Nos. 67 & 72.
3
  Rec. Doc. No. 76.
52165

                                                                               Page 1 of 15
(“the Board”) is the constitutionally established governing body of the Southern System

pursuant to Article XII Section 7 of the Louisiana Constitution of 1974. Defendant Freddie

Pitcher, Jr. is the former Chancellor of SULC, Defendant John Pierre is the current

Chancellor of SULC, and Defendant Tony Clayton was formerly a member of the Board.

These Defendants are named solely in their official capacities.

        Plaintiff alleges that he was dismissed from SULC on August 22, 2014, while he

was in his third year of law school, for failing to report two arrests on his admission

application back in 2011.4 Following an appeal from this dismissal, Plaintiff alleges he

was readmitted to SULC on August 26, 2014.5 Plaintiff was dismissed again on January

13, 2015 on the alleged grounds that his 2014 dismissal had been taken “under

advisement.”6 Again, Plaintiff appealed and attended a hearing before the Board, which

Plaintiff alleges was “procedurally and substantively flawed,” on October 25, 2015.7 The

Board denied Plaintiff’s appeal and upheld his dismissal from SULC.

        Plaintiff filed this lawsuit on August 8, 2017, asserting a state law breach of contract

claim against SULC8 and federal claims alleging that Defendants have violated Plaintiff’s

Fourteenth Amendment rights to due process, equal protection, and liberty interest.9

        Defendants moved to dismiss Plaintiff’s case under Rule 12(b)(6) of the Federal

Rules of Civil Procedure based on prescription and Eleventh Amendment sovereign


4
  Rec. Doc. No. 19, ¶ 1.
5
  Id. at ¶ 3.
6
  Id. at ¶ 4.
7
  Id. at ¶ 7.
8
  Id. at ¶¶107-119.
9
  Id. at ¶¶120-150.
52165

                                                                                    Page 2 of 15
immunity. The Court granted Defendants’ motion as to Plaintiff’s state law breach of

contract claim but denied the motion to dismiss Plaintiff’s federal claims because Plaintiff

clarified that he sought only declaratory and injunctive relief, rather than money

damages.10 Accordingly, because the Plaintiff alleged that his constitutional rights to due

process and equal protection were violated and seeks injunctive relief in the form of

readmission to SULC, the Court held that his federal claims fall within the Ex parte Young

exception and are not barred by the Eleventh Amendment.11

        Defendants filed the instant motion seeking relief under Rule 12(c) and,

alternatively, under Rule 56 of the Federal Rules of Civil Procedure. Plaintiff filed an

Opposition to this motion; however, Plaintiff’s Opposition was responsive to a Rule

12(b)(6) standard, not responsive to the issues presented, unsupported by applicable

jurisprudence, and rife with inappropriate hyperbole.12 Nevertheless, the Court provided

Plaintiff an opportunity to respond to Defendants’ Rule 56 motion,13 and Plaintiff submitted

a second Opposition within the deadlines provided.

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter




10
   See Rec. Doc. No. 31.
11
   Id.
12
   See Rec. Doc. No. 67.
13
   Rec. Doc. No. 71.
52165

                                                                                 Page 3 of 15
of law.”14 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”15 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”16 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”17 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”18

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”19 All reasonable factual

inferences are drawn in favor of the nonmoving party.20 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely



14
   Fed. R. Civ. P. 56(a).
15
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
16
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
17
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
18
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
19
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
20
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
52165

                                                                                                 Page 4 of 15
how this evidence supports his claim.”21 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”22

        B. Plaintiff’s Summary Judgment Evidence

        Plaintiff has failed to submit to the Court admissible summary judgment evidence

to support his opposition to Defendants’ motion. Plaintiff’s Statement of Contested Facts,

incorporated into his Opposition, are identified by dates.                 Only two statements of

purported fact contain a citation to record evidence. The statement identified as 2013-8-

14 references Exhibit #52.23 However, this Exhibit is not evidence supporting Plaintiff’s

statement. The statement identified as 2015-10-14 & 22 references Exhibit #51,24 but

this exhibit likewise does not evince support for Plaintiff’s proffered statement of fact. No

other purported statements of contested facts direct the Court to corresponding record

evidence as required by Rule 56(c)(1)(A) which provides that: “A party asserting that a

fact cannot be or is genuinely disputed must support the assertion by: (A) citing to

particular parts of materials in the record, including depositions, documents, electronically

stored information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, interrogatory answers, or other materials … .”



21
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
22
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
23
   Rec. Doc. No. 72-1 at 1.
24
   Rec. Doc. No. 72-1 at 2.
52165

                                                                                            Page 5 of 15
          The only other exhibit attached to Plaintiff’s Opposition is his Affidavit.25 To the

extent the Court considers all other statements as supported by this Affidavit, Plaintiff

fares no better. Plaintiff’s Affidavit is replete with inadmissible hearsay, speculative and

conclusory statements, and is not in proper form. The last page of Plaintiff’s Affidavit

includes a Notary Acknowledgment that indicates that Plaintiff personally appeared in the

State of Louisiana, Parish of East Baton Rouge, before Notary Public Ramana Rao

Gudapati of Bibb County, Georgia. La. R.S. 35:5 provides that:

          Oaths, acts, and acknowledgments taken, made, or executed by or before
          any person purporting to be a notary public, duly appointed and duly
          qualified in any other state, territory of the United States, or the District of
          Columbia shall have the same force and effect without further proof of the
          signatures as if taken, made, or executed by or before a notary public in
          Louisiana.

Thus, an out-of-state notary public is permitted under Louisiana law to notarize a

Louisiana document. However, under both Louisiana and Georgia law, a notary public

may not notarize a document outside of his jurisdictional limits. La. R.S. 35:10 provides

that “[a]ll notarial acts shall be made and executed at any place within the jurisdictional

limits of the notary.” Under the Georgia Code, OCGA § 45-17-9, “[n]otarial acts may be

exercised in any county in the state.” As this Affidavit represents that a Georgia Notary

Public notarized a document in East Baton Rouge Parish, it is not properly notarized as

the notary is not authorized to notarize a document outside of the physical state of




25
     Rec. Doc. No. 72-1 at 3-8.
52165

                                                                                      Page 6 of 15
Georgia. Accordingly, Plaintiff’s Affidavit is not admissible summary judgment evidence

for the foregoing reasons.

        C. Rule 65 Permanent Injunction

        “The legal standard for obtaining a permanent injunction mirrors the legal standard

for obtaining a preliminary injunction.”26 Thus, “[a] plaintiff must demonstrate ‘(1) actual

success on the merits; (2) a substantial threat that failure to grant the injunction will result

in irreparable injury; (3) the threatened injury outweighs any damage that the injunction

may cause the opposing party; and (4) the injunction will not disserve the public

interest.’”27 However, the notable difference between the legal standard for a preliminary

injunction and a permanent injunction is that the Plaintiff must demonstrate actual

success on the merits and not just a likelihood of success.28

        Plaintiff’s arguments suggest confusion regarding the relief he seeks in this matter.

First, Plaintiff argues that he “does NOT request injunctive relief against the defendants

in their official capacity for violating his Federal/Constitutional Rights by way of Summary

Judgment.”29 However, Defendants have a right to pursue judgment via Rule 56 of the

Federal Rules of Civil Procedure, and once Defendants so move, Plaintiff is required to

respond under Rule 56. It is of no consequence that it may not be Plaintiff’s procedural

preference. To proceed to trial on his claims, Plaintiff must defeat Defendants’ summary



26
   Viet Anh Vo v. Gee, 301 F.Supp.3d 661, 664 (E.D. La. 2017)(citing Lionhart v. Foster, 100 F.Supp.2d
383, 385–386 (E.D. La. 1999)).
27
   Id. (quoting Causeway Med. Suite v. Foster, 43 F.Supp.2d 604, 610 (E.D. La. 1999)).
28
   Id. (citing Lionhart, 100 F.Supp.2d 383, 386).
29
   Rec. Doc. No. 72 at 1.
52165

                                                                                          Page 7 of 15
judgment motion according to the standard set forth above. Second, Plaintiff states that

“there is a substantial likelihood to success on the merits of this case,”30 but, as set forth

above, Plaintiff seeks a permanent injunction which requires Plaintiff to demonstrate

actual success on the merits. Finally, Plaintiff maintains that he “yet prefers Trial in lieu

of injunction because to grant simple re-admission would only suggest the violation of

Constitutional Right to be not just acceptable but preferred if those rights infringe upon

the face value of State funding institution and their sponsors.”31          This incoherent

statement is followed by an argument that a trial on the merits would serve the public

interests by purportedly publicly shaming the Defendants for their alleged actions which

“reflect a communist dictatorship not a democratic state govern [sic] by Constitutional

freedoms, rights, and liberties.”32 Notwithstanding Plaintiff’s arguments, his Opposition is

largely substantively unresponsive to the permanent injunction factors, and Plaintiff fails

to present summary judgment evidence to controvert the Defendants’ evidence as will be

detailed below.

         D. Equal Protection Claim

         The Court finds that Plaintiff has abandoned his Equal Protection claim. Indeed,

Plaintiff fails to mention or address his Equal Protection claim in either Opposition brief

filed in response to Defendants’ motion. By failing to even mention this claim, Plaintiff

effectively abandoned the claim and failed to meet his summary judgment burden in


30
   Id. at 6.
31
   Id. at 6-7.
32
   Id. at 8.
52165

                                                                                  Page 8 of 15
demonstrating a fact issue regarding this claim.33 Defendants are entitled to summary

judgment on this claim.

        E. Due Process Claim in the University Context

        The United States Supreme Court has not addressed whether a university student

has a protected liberty or property interest in post-high school education. Although there

is disagreement among the circuit courts, the Fifth Circuit held in Dixon v. Ala. State Bd.

of Ed. that a university student has some type of protected interest which must be

appropriately safeguarded prior to expulsion.34 Following this precedent, the Court finds

that Defendants could not deprive Plaintiff of his law school education without adequate

due process.

        The Court finds that Plaintiff was expelled subject primarily to a disciplinary

dismissal rather than an academic dismissal, which requires more due process

safeguards.35 Paraphrasing Dixon, the district court for the Western District of Louisiana

recently opined that, “[i]n the context of a disciplinary action, Dixon remains instructive:

        [T]he notice should, we think, comply with the following standards. The
        notice should contain a statement of the specific charges and grounds
        which, if proven, would justify expulsion under the regulations of the Board

33
   See Bell v. Lane, No. 12-00529-BAJ-SCR, 2014 WL 4925682 at *6 (M.D. La. Sep. 30, 2014)(quoting
Mid–Continent Cas. Co. v. Bay Rock Operating Co., 614 F.3d 105, 113 (5th Cir. 2010)(“The fact that
[plaintiff] raised this argument in its complaint will not save it from waiver if it failed to present this argument
in its summary judgment motions.”) (citation omitted); Vela v. City of Houston, 276 F.3d 659, 678–79 (5th
Cir. 2001); Penrod v. Bank of N.Y. Mellon, 824 F.Supp.2d 754, 763 (S.D.Tx. 2011)(“Plaintiffs' summary
judgment response has abandoned the claim, offering no briefing on the subject.”); see also Smith v. Cleco
Corp., 927 F.Supp.2d 382, 389 (W.D. La. 2013).
34
   Pham v. University of Louisiana at Monroe, 194 F.Supp.3d 534, 543 (W.D. La. 2016)(citing Dixon, 294
F.2d 150, 157 (5th Cir.1961)).
35
    Id. Defendants refer to Plaintiff’s dismissal as the result of a “quasi academic/quasi disciplinary
revocation.” Rec. Doc. No. 66-1 at 18. Because Defendants concede Plaintiff’s dismissal was, at least in
part, disciplinary in nature, the Court will apply the heightened standard of process due in this case.
52165

                                                                                                      Page 9 of 15
        of Education. The nature of the hearing should vary depending on the
        circumstances of the particular case...[b]y its nature, charge of misconduct,
        as opposed to a failure to meet the scholastic standards of the college,
        depends upon a collection of the facts concerning the charged misconduct,
        easily colored by the point of view of the witnesses. In such circumstances,
        a hearing which gives the Board or administrative authorities of the college
        an opportunity to hear both sides in considerable detail is best suited to
        protect the rights of all involved. This is not to imply that a full-dress judicial
        hearing, with the right to cross examine witnesses, is required...[i]n the
        instant case, the student should be given the names of the witnesses
        against him and an oral or written report on the facts to which each witness
        testifies.36

        In addition to the foregoing safeguards, a student is entitled to a neutral decision-

maker free from bias. “There is no question that a biased decision-maker renders a

disciplinary process unconstitutional.”37 However, “[i]n a school disciplinary context, the

level of impartiality required for the decision-maker does not reach the absolute neutrality

required in the criminal justice system.”38 Further, there is a presumption of honesty and

integrity in those serving as adjudicators.39 To sustain a procedural due process claim

based on bias, actual bias must be proved.40

        “Additionally, a University’s departure from its own rules and regulations does not,

by itself, violate procedural due process unless the rule or regulation codifies the pertinent

constitutional standard.”41 A plaintiff has no due process right to state-implemented


36
   Id. at 543-44.
37
   Hess v. The Bd. of Tr. of Southern Ill. Univ., 149 F.Supp.3d 1027, 1041 (S.D.Ill. 2015) (citing Withrow v.
Larkin, 421 U.S. 35, 46–47, 95 S.Ct. 1456, 43 L.Ed.2d 712 (1975)); Batagiannis v. W. Lafayette Cty. Sch.
Corp., 454 F.3d 738, 742 (7th Cir. 2006).
38
   Riggan v. Midland Indep. Sch. Dist., 86 F.Supp.2d 647, 656 (W.D.Tex. 2000).
39
   See Withrow, 421 U.S. at 47, 95 S.Ct. 1456.
40
   Pham, 194 F.Supp.3d at 544.
41
   Id. (citing e.g.; Brown v. Univ. of Kansas, 16 F.Supp.3d 1275, 1290 (D.Kan.2014) aff'd 599 Fed.Appx.
833 (10th Cir.2015); Trotter v. Regents of Univ. of New Mexico, 219 F.3d 1179, 1185 (10th Cir.2000);
52165

                                                                                              Page 10 of 15
procedures; rather, the relevant inquiry is, at all times, whether or not a plaintiff has been

afforded constitutionally adequate notice and a constitutionally adequate hearing.42

However, the continuous violation of state-implemented rules could conceivably violate

procedural and/or substantive due process if such conduct shocks the conscience or

results in fundamentally unfair proceedings.43 Further, while case law has provided

general guidelines regarding specific procedures that should be employed in the

university context, “it is important to remember that ‘the requisite elements of procedural

due process are not wooden absolutes applicable to each case regardless of

circumstances.’”44

        In addition to procedural due process, the Fourteenth Amendment also protects

substantive due process rights. The substantive component of the due process bars

certain arbitrary government actions, “even if their implementation is fair.”45                      In

determining whether the university’s action was arbitrary in the constitutional sense, the

Court asks whether the action “shocks the conscience.”46 “In the case of the specific acts

of Defendants ‘only the most egregious official conduct’ is arbitrary in the constitutional

sense.”47


Schuler v. Univ. of Minn., 788 F.2d 510, 515 (8th Cir.1986); Jones v. Bd. of Gov. of North Carolina, 704
F.2d 713, 717 (4th Cir.1983); Shah, 54 F.Supp.3d at 681, n. 15; Cobb v. Rector and Visitors of Univ. of
Virginia, 69 F.Supp.2d 815, 828 (W.D.Va.1999); Edwards v. Bd. of Regents of Northwest Missouri State
Univ., 397 F.Supp. 822, 829–30 (W.D.Mo.1975).
42
   Id.
43
   Id.
44
   Id. (quoting U.S. v. Richardson Indep. Sch. Dist., 483 F.Supp. 80, 85 (N.D.Tex.1979)).
45
   Id. (quoting Dismukes v. Hackathorn, 802 F.Supp. 1442, 1447 (N.D.Miss.1992) (citations omitted)).
46
   See Kinzie v. Dallas Cty. Hosp. Dist., 239 F.Supp.2d 618, 628 (N.D.Tex. 2003) (citations omitted).
47
   Hess, 149 F.Supp.3d at 1043 (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 845–46, 118 S.Ct.
1708, 140 L.Ed.2d 1043 (1998)).
52165

                                                                                          Page 11 of 15
        Plaintiff has failed to argue or present summary judgment evidence regarding a

substantive due process claim. Plaintiff’s arguments and purported evidence ostensibly

focus on a procedural due process claim. Although Plaintiff has already failed to provide

summary judgment evidence to demonstrate materially disputed facts, the Court also

finds that the overwhelming, uncontroverted evidence submitted by Defendants

undermines any claim that Plaintiff was not afforded necessary due process under the

facts of this case.

        Defendants’ statement of uncontested facts is set forth below, and each statement

is supported and demonstrated by the referenced exhibit(s).



        2011 Cannon submitted his application and resume to SULC, signed
        February 8, 2011 and received by SULC Admissions on February 15, 2011.
        The SULC Admission form instructs all applicants to fully identify any past
        criminal actions in sections C & D. Ex. 1, Ex. 15, Att. V.

        2013-8-14 Vice Chancellor White, by email, provided all SULC students with
        a Character & Fitness reminder, which was then incorporated into the
        written 2014 Student handbook, as well as the forms to be used if amending
        or supplementing and emphasized the importance of doing so. Ex. 19, Att.
        V.

        2014-3 Cannon applied to the Georgia State Bar Association for possible
        admission in Georgia after completion of law school and authorized SULC
        to provide requested forms and information. The SULC Registrar received
        the request April 1, 2014 and responded with the form April 7, 2014. Ex. 2,
        Att. VIII.

        2014 The Georgia State Bar Association notified Cannon of inconsistencies
        in his listing past criminal charges in the Georgia and SULC applications
        and notified him no further actions would be taken until corrections were
        made. Ex. 6 & 9.

52165

                                                                              Page 12 of 15
        2014-8-20 The SULC Admissions Committee (AC), charged with review of
        applications for future enrollment and requests for an amendment or
        supplement to those initial applications, received Cannon’s request to
        amend his 2011 application to include two prior criminal listings from 2009
        and 2010 and change his answer from no to yes in ‘Character and Fitness’
        section asking if there were past charges. They reviewed the request
        pursuant to SULC Administrative procedures. Ex. 4 & 26, Att. V, VIII.

        2014-8-20 VC White met with Cannon to review the amendment request.
        Cannon stated his attorneys advised him that it was not required to include
        the charges for the law school process, only for State Bar Admissions. VC
        White advised Cannon to get a letter from that attorney for the AC to explain
        the omission in 2011 for consideration of the 2014 application amendment.
        No letter was produced by Cannon for the AC. Vice-Chancellor White
        shared with the AC Cannon’s explanation. The 2014 members of the AC
        were: Vice-Chancellor White (chair); Vice Chancellor for Evening Division
        John Pierre (co-chair); Vice Chancellor for Academic Affairs Russell Jones
        (co-chair); Director of Admissions Andrea Love; Professor Nadia Nedzel;
        Professor Ollivette Mencer; and Professor Arthur Stallworth. Ex. 3, Att. II &
        VIII.

        2014-8-22 The AC, applying the SULC review procedures, unanimously
        rejected Cannon’s request to amend and, pursuant to the terms and
        conditions in the application and the SULC Student Handbook, notified
        Cannon his admission was rescinded. Ex. 3, Att. V,VIII.

        2014-8-22 Vice-Chancellor John Pierre, a member of the AC, wrote Cannon
        of the AC’s rejection of his appeal and his administrative dismissal for his
        failure to include the information in his initial 2011 application pursuant to
        the notices and authority outlined in that admission process. Ex. 4, Att. III.

        2014-8-23 VC White notified Cannon that the AC decision, addressed to his
        address on file, should be picked up. Ex. 5, Att. V.

        2014-8-26 Cannon appealed to Chancellor Freddie Pitcher. Cannon was
        permitted to remain in school during the Appeal. Ex. 6, Att. II & V.

        2014-9-4 A letter from Chancellor Pitcher, with the name of the addressee
        removed, states an appeal has been granted. Ex. 13, Att. II.

        2015-1-9 Chancellor Pitcher denied Cannon’s appeal. Ex. 7, Att. II.

52165

                                                                                 Page 13 of 15
        2015-1-20 Cannon appealed to the SUS President Ron Mason. Ex. 8.

        2015-2-3 Monique Guillory-Winfield, Vice-President for Academic and
        Student Affairs for SUS, emailed that she reviewed the material submitted
        to the System office and provided information to the administration
        regarding a questionable letter dated 9-4-2014 included. Ex. 20, Att. II, III &
        VII.

        2015-2-6 SUS President Mason denied Cannon’s appeal and informed him
        he could appeal to the full Board. Ex. 8, Att. II & III.

        2015-8-3 Cannon appealed to the SUS Board. Ex. 9, 18 & 21, Att. II, IV, V
        & VII.

        2015-8-4 SUS counsel Tracie Woods acknowledged the appeal to be
        reviewed. Ex. 21, Att. VII.

        2015-8-6 Cannon sent to Board Chair Dr. Leon Tarver and the Board
        additional information about his appeal with a request to respond to his
        Attorney Dan Scheuermann. Ex. 18, Att.VI.

        2015-9-18 SUS Board counsel Woods sent schedule information to
        Scheuermann. Ex. 22, Att. VII.

        2015-10-14 & 22 SUS Board counsel Tracie Woods sent information to
        second attorney Willie Zanders, identifying the date and times of the Board
        meeting to consider Cannon’s appeal. Ex. 23, 24, Att. VII.

        2015 – 10 Zanders, on behalf of Cannon, submitted an appeal packet of
        letters, emails and documents for the Board’s consideration on why to grant
        the appeal. This included the purported 9-4-2014 Pitcher letter granting
        appeal with the argument it was sent to Cannon and could not be changed.
        Ex. 9, Att. IV,VI,VII.

        2015-10-23 The Board met on October 23, 2015 for a regularly scheduled
        Board meeting and took up Cannon’s appeal. In so doing, they went into
        Executive Session and reviewed the materials submitted by Cannon and
        Zanders. The Board, back in open session, voted 10 to 2 to deny Cannon’s
        appeal, affirming the original August 22, 2014 decision by the AC and the
        denials of the appeal by Chancellor Pitcher and President Mason in 2015.
        Ex. 9&10, Att. III, IV,V, VI & VII.

52165

                                                                                  Page 14 of 15
          2015-10-27 Board Counsel Woods notified Zanders of the 10 to 2 vote to
          deny the appeal. Ex. 10, Att. VII.

          2016-9-12 Cannon sent a request for a re-hearing to Board Chair Tarver
          who denied the request. Ex. 12, Att. VI.

          2017-8-8 Cannon’s Original Complaint was filed by Zanders. Doc. 1.48

Considering the uncontroverted summary judgment evidence submitted by Defendants,

which establishes that Plaintiff received procedural due process before his expulsion from

SULC, the Court finds that there are not genuine disputes of material fact that preclude

summary judgment in favor of Defendants.

III.      CONCLUSION

          For the reasons set forth above, the Defendants’ Motion for Summary Judgment49

is GRANTED, and Plaintiff’s claims are dismissed with prejudice. Judgment shall be

entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on June 27, 2019.




                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




48
     Rec. Doc. No. 66-1 at 2-5.
49
     Rec. Doc. No. 66.
52165

                                                                                 Page 15 of 15
